ITEMID: 001-103084
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF KARPACHEVA AND KARPACHEV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of P4-2
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: 5. The applicants, mother and son, were born in 1958 and 1981 respectively. The first applicant lives in Ozersk, a closed town in Chelyabinsk Region where the Mayak nuclear fuel reprocessing plant is located and where the second applicant permanently resided before his conviction in 2002. They are joint owners of a flat in Ozersk. The second applicant is currently serving a prison sentence in a correctional colony in Chelyabinsk Region.
6. On 5 August 2002 the second applicant was found guilty at Ozersk Town Court of certain criminal offences and sentenced to four years' imprisonment.
7. On 15 July 2004 the Kasli Town Court, Chelyabinsk Region, relieved him from further serving his sentence. The second applicant returned to Ozersk.
8. The first applicant requested the local administration to authorise the second applicant's entry to, and permanent residence in, Ozersk. It appears the authorities permitted the second applicant's temporary stay in Ozersk from 25 November 2004 to 16 January 2005.
9. On an unspecified date the Ozersk Town Administration (Администрация Озерского городского округа, “the Town Administration”) and the Chelyabinsk Regional Division of the Federal Security Service (Управление федеральной службы безопасности по Челябинской области, “the Regional Security Service”) dismissed the request, referring to the second applicant's conviction. The second applicant challenged the refusal in court.
10. On 21 June 2005 the Ozersk Town Court, Chelyabinsk Region, granted the second applicant's claim. According to the court's findings, the dismissal by the competent authorities of the second applicant's request for the entry to, and permanent residence in, Ozersk did not have a basis in law. The Town Court ordered (1) the Town Administration to issue the second applicant with an entry and residence permit and (2) the Regional Security Service to approve it.
11. The parties did not appeal against the judgment of 21 June 2005 and on 2 July 2005 it came into force. The Town Court issued two writs of execution.
12. On 29 July 2005 the Head of the Town's Administration approved the second applicant's application to be permanently registered in Ozersk. Despite this, on 6 August 2005 the bailiff opened enforcement proceedings in respect of the Town Administration.
13. On 18 August 2005 the administration of the Mayak nuclear fuel reprocessing plant informed the first applicant as follows:
“Pursuant to Decree of the Government of the Russian Federation no. 693 as of 11 July 1996 on special regulations in a closed administrative and territorial entity where enterprises affiliated with the Ministry of Nuclear Power are located, on 12 October 2004 the federal security service authorised the temporary residence of [the second applicant] in ... Ozersk.
As regards your application for permanent residence [for the second applicant] in [Ozersk], on 3 August 2005 the [Mayak administration] forwarded the [relevant] documents ... to the [Regional Security Service]. The time-limit for their response shall not exceed sixty days. Should the federal security service approve permanent residence [for the second applicant], the [Mayak administration] will prepare the necessary documents for his registration at his place of residence and issuance of a permanent pass.”
14. On 26 August 2005 the bailiff opened enforcement proceedings in respect of the Regional Security Service.
15. According to the Government, on 30 August 2005 the bailiff closed the enforcement proceedings in respect of the Town Administration, noting that the latter had complied with the judgment of 21 June 2005. According to the applicants, the bailiff's decision was not communicated to them.
16. On 5 September 2005 the management of the Mayak nuclear fuel reprocessing plant informed the second applicant that the Regional Security Service had refused to approve him for permanent residence in Ozersk.
17. According to the Government, on 10 October 2005 the bailiff closed the enforcement proceedings in respect of the Regional Security Service, noting that the judgment of 21 June 2005 had been enforced in full. The Government did not, however, submit any documents in support of this allegation. According to the applicants, they were not informed of the alleged closing of the enforcement proceedings.
18. On 13 December 2005 the second applicant was arrested on suspicion of drug dealing. On 16 March 2006 the Ozersk Town Court found him guilty as charged and sentenced him to four years' imprisonment. The second applicant's conviction was upheld in substance by the Presidium of the Chelyabinsk Regional Court by way of supervisory review.
19. The Law of the Russian Federation On Closed Administrative and Territorial Entities of 14 July 1992 (Article 1), as amended, provides as follows:
“A closed administrative and territorial entity is a municipality where industrial enterprises specialising in development, production, storage and disposal of mass destruction weapons, processing of radioactive and other materials, military and other facilities... are located. [Such entities] are subject to special regulations on secured operation and protection of state secrets, including special residence conditions.”
20. Decree of the Government of the Russian Federation no. 693 as of 11 July 1996 on special regulations in a closed administrative and territorial entity where enterprises affiliated with the Ministry of Nuclear Power are located stipulates that entry to, and permanent residence in, a closed administrative and territorial entity is subject to restrictions (§ 2). The head of the administration may, subject to the approval of the federal security service, authorise entry to the closed entity (§ 19). Title to real property located in a closed administrative and territorial entity may give rise to a right to enter and reside there, subject to authorisation of access to state secrets (§ 23).
